Citation Nr: 0941263	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a 
cervical spine disorder on the grounds that the evidence 
submitted was not new and material.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in July 2009.  A transcript 
of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1998 rating 
decision that denied service connection for a chronic 
orthopedic condition causing cervical or neck pain, shoulder 
pain, bilateral upper extremity pain, or bilateral lower 
extremity pain.

2.  Evidence received since the February 1998 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
cervical spine disorder and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied the 
Veteran's claim for service connection for a cervical spine 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for a cervical spine disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As discussed below, the Board has determined that reopening 
the Veteran's claim for service connection for a cervical 
spine disorder is warranted.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2009).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the evidence of record did not establish that 
the Veteran had a current cervical spine disability.

Since the prior denial, new evidence has been added to the 
claims file.  Specifically, private treatment records dated 
December 2004 reflect a diagnosis of chronic cervicalgia.  An 
MRI revealed mild cervical canal stenosis and a bony forminal 
narrowing at C5-6 and C6-7.  The Veteran was also afforded a 
VA examination in May 2006.  The examiner diagnosed 
degenerative disc disease of the cervical spine.

The Veteran also testified at a Travel Board hearing in July 
2009.  He recounted being in a motorcycle accident in 1987 
during service.  He was thrown from the motorcycle and landed 
on his head.  He was subsequently hospitalized and treated 
for six or seven months.  He was unable to continue his 
duties as a Ranger and was assigned to the regular Army, then 
discharged.  Since his accident, he had sustained no 
additional injuries or trauma.  Later, in 1992, he complained 
of elbow pain, and was told that the pain was related to a 
neck problem.  He further testified that prior to the 
accident, his duties included numerous parachute jumps which 
he contends may have contributed to any current arthritis or 
degenerative changes.

The Board finds that the recently added evidence is new and 
material, as it was not previously submitted and demonstrates 
that the Veteran has a current cervical spine disability.  In 
particular, treatment records show degenerative changes, 
cervical canal stenosis, and a bony forminal narrowing at C5-
6 and C6-7.  Therefore, the Veteran's claim should be 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a cervical spine disorder is reopened; 
the appeal is granted to this extent only.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

The Veteran was afforded a VA examination in May 2006, but 
the examiner was unable to determine whether the Veteran's 
degenerative disc disease of the cervical spine was related 
to service without resorting to speculation.  The examiner 
did not express an opinion as to whether the Veteran's 
current cervical spine disorder could be etiologically 
related to the Veteran's duties as an Army Ranger including 
his parachute jumps, nor did the examiner provide a rationale 
for his opinion concerning the possible relationship between 
the Veteran's current cervical spine disorder and the 
Veteran's 1986 motorcycle accident.  The Veteran and his 
representative have requested a new examination be conducted.  
See November 2008 Representative's Statement,  February 2009 
Appellant's Brief.   The Board notes that the VA examiner's 
opinion that he could not relate the Veteran's current 
cervical spine disorder to the inservice motorcycle accident 
without resorting to speculation does not necessarily render 
the examination and opinion inadequate.  See Roberts v. West, 
13 Vet. App. 185 (1999).  However, the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).


In light of the reopening of the Veteran's claim, the 
Veteran's testimony regarding his accident and duties in 
service, and his requests for a new examination, the case 
should be remanded for an additional examination and opinion 
as to whether the Veteran's cervical spine disability is 
related to service.

The Board notes the Veteran's testimony that the Fort 
Snelling VA Medical Center is the most convenient facility 
for him.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of his cervical spine disability.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner.  All indicated tests and studies 
should be accomplished, and the examiner 
should include an opinion as to whether it 
is at least as likely as not that the 
Veteran's cervical spine disability had 
its onset in or is otherwise related to 
service, specifically with respect to the 
Veteran's motorcycle accident and 
parachute jumps in service.  If an opinion 
cannot be rendered without resorting to 
speculation, the examiner should so 
indicate.

A rationale should be provided for any 
expressed opinion.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


